Citation Nr: 1514582	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  05-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 16, 2003 for a 50 percent disability rating for migraine headaches.

2.  Entitlement to service connection for a neurological disability, to include symptoms of blackouts, syncope, and memory loss.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1996 to February 2002.

This matter came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the RO in St. Petersburg, Florida.  An August 2009 rating decision denied service connection for both left shoulder and neurological disabilities.  An October 2013 rating decision denied service connection for PTSD.  The earlier effective date and TDIU issues have a much more complex procedural history, as will be touched upon below.  These issues originate from an April 2004 rating decision and subsequent rating decisions by various ROs.

The earlier effective date and TDIU issues were previously before the Board in August 2012.  As the instant decision denies the issue of an effective date earlier than December 16, 2003 for a 50 percent disability rating for migraine headaches at law, including as due to a lack of jurisdiction, the Board need not consider whether an additional remand to comply with the August 2012 remand directives is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, as will be discussed in the remand section below, the RO did not comply with the remand directives as to the issue of entitlement to a TDIU, and the issue must be remanded for additional development.  Id.

VA has received additional medical documentation since the issuance of the statement of the case (SOC) as to the issue of service connection for a neurological disability.  Having reviewed the treatment records, the Board finds that the information contained is merely cumulative and/or redundant of the evidence previously received and considered by the RO.  A waiver of RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of entitlement to a TDIU and service connection for a left shoulder disability and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The January 2011 Board decision granting a 50 percent disability rating for migraine headaches with an effective date of December 16, 2003 was final when issued, and any subsequent adjudication of this issue by the Board is constrained by the principles of finality and res judicata.

2.  The April 2011 rating decision implementing the Board's final decision to grant a 50 percent disability rating for migraine headaches from December 16, 2003 involved no adjudication of any question of fact or law. 

3.  The Veteran does not have a separate neurological disability other than migraine headaches, and all identifiable symptoms are attributable to either a service-connected disability and/or a non-neurological disability.


CONCLUSIONS OF LAW

1.  Because of the January 2011 final Board decision, the Board now does not have jurisdiction to consider the issue of an effective date earlier than December 16, 2003 for a 50 percent disability rating for migraine headaches.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

2.  The April 2012 attempted notice of disagreement (NOD) purporting to appeal the effective date assigned in the April 2011 RO rating decision (effectuating the January 2011 Board decision) is of no legal significance and is not a valid NOD as the April 2011 RO decision did not decide any questions of fact or law which can be appealed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

3.  The criteria for service connection for a neurological disability, other than migraine headaches, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In September 2008, VA issued VCAA notice that informed the Veteran of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the August 2009 rating decision from which the issue of service connection for a neurological disability arises.  Further, this issue was readjudicated in a June 2012 SOC; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA neurological and/or general medicine examinations for compensation purposes in January 2004, May 2004, November 2005, June 2010, May 2011, January 2012, and May 2012.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that, for the majority of the examinations, the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions. 

All relevant documentation, including VA and private medical records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the question of service connection for a neurological disability, to include symptoms of blackouts, syncope, and memory loss.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Further, as will be explained below, because the law, and not the facts, is dispositive of the issue of an effective date earlier than December 16, 2003 for a 
50 percent disability rating for migraine headaches, the duties to notify and assist imposed by the VCAA are not applicable as to that issue.  See Mason v. Principi, 
16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Earlier Effective Date for Migraine Headaches

Issues concerning the rating of the Veteran's service-connected migraine headaches have previously been before the Board.  The RO in Newark, New Jersey, in an April 2004 rating decision, originally denied an increased disability rating for migraine headaches.  In a subsequent December 2004 rating decision, the RO granted an increase from 10 percent to 30 percent, effective December 16, 2003, the date the Veteran first requested an increased disability rating.

In an August 2008 decision, the Board, in pertinent part, denied a higher disability rating for the service-connected migraine headaches.  The Veteran subsequently appealed to the Court.  In an Order effectuating a May 2009 Joint Motion for Remand (JMR), the issue was remanded to the Board for further development and readjudication.  The Board remanded the issue to the RO for additional development in August 2010.  While on remand, the RO granted an increased disability rating of 50 percent with an effective date of June 17, 2010.  

After the case was returned to the Board, in a January 2011 decision, the Board determined that the criteria for a 50 percent disability rating for migraine headaches, the maximum schedular rating, were met as of the date of the December 16, 2003 claim for an increased disability rating.  In a non-adjudicative rating decision dated April 2011, which made no decision on any question of law or fact, but merely implemented the Board's decision, the RO in St. Petersburg, Florida, effectuated the Board's decision on the appropriate disability rating percentage and effective date.  Because the April 2011 RO rating decision merely implemented the Board's January 2011 final decision to grant a 50 percent disability rating for migraine headaches from December 16, 2003, the decision involved no adjudication of any question of fact or law that was appealable. 

In a letter dated April 2012, the Veteran's representative filed what purported to be a "NOD" to the April 2011 rating decision.  Specifically, the representative stated that the Veteran disagreed with the December 16, 2003 effective date assigned for the increased rating.  The RO sent the Veteran a letter in June 2012 explaining that the representative's April 2012 letter was being forwarded to the Board.  It was the RO's intention that the Board would treat the representative's correspondence as a motion for revision of the January 2011 Board decision.

During the relevant time period discussed above, the issue of entitlement to a TDIU remained on appeal.  When that issue was returned to the Board, the Board issued an August 2012 decision which erroneously noted the issues on appeal as both entitlement to a TDIU and an effective date earlier than December 16 2003 for a 
50 percent disability rating for migraine headaches.  In the decision, the Board erroneously found that the earlier effective date issue needed to be remanded under Manlincon v. West, 12 Vet. App. 238 (1999), for issuance of a SOC.  Specifically, the Board was in error in its finding that "the [Veteran's] attorney submitted a timely NOD" to the April 2011 rating decision of the RO.   

Various emails and other documents found within the record reflect that, unsure how to proceed due to an apparent lack of jurisdiction (because of a final Board decision which already addressed the effective date question), the RO contacted the Board for guidance.  In an email response dated July 2014, not an official decision of the Board, the RO was advised that, as a Veterans Law Judge had determined that a NOD was filed as to a determination by the RO, the RO should issue a SOC as directed in the August 2012 Board Remand.  The SOC was issued in August 2014, and a VA Form 9 was received in October 2014.

With few exceptions, Board decisions are final when issued.  38 C.F.R. § 20.1100.  As such, the January 2011 Board decision granting a 50 percent disability rating for migraine headaches as of December 16, 2003 became final on January 11, 2011, the date of issuance of the decision.  Id.  The January 2011 decision was not appealed to the Court.  As noted by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Cook v. Principi, "principles of finality and res judicata apply to agency decisions that have not been appealed and have become final."  Cook v. Principi, 318 F.3d 1334, 1336 (2002).  In DiCarlo v. Nicholson, 
20 Vet. App. 52, 55-56 (2006), the Court explained the concept of res judicata as follows:

The concept of res judicata requires that there be only one valid decision on any adjudicated issue or claim; that decision is the only appropriate target for any future collateral attack on that issue or claim.  Cf. Hazan v. Gober, 10 Vet.App. 511, 520-21 (1997) (holding that where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from "relitigating the same issue based upon the same evidence, albeit for a different purpose").  Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005) ("'The purpose of the rule of finality is to preclude repetitive and belated readjudications of veterans' benefits claims.'" (quoting Cook, 
318 F.3d at 1339)); Bissonnette, 18 Vet.App. at 112 ("In essence, the res judicata precedent ensures that a litigant may have his or her day in Court, but not two or three."); see also Hazan, supra.

There are two primary exceptions to the rule of finality, the reopening of a claim upon the receipt of new and material evidence, and/or revision on the grounds of clear and unmistakable error (CUE).  Cook, 318 F.3d at 1337 (discussing 38 U.S.C.A. §§ 5108, 5109A, 7111).  Even these limited exceptions are strictly bound by the principles of finality and res judicata.  See Russell v. Principi, 3 Vet. App. 310, 315 (1992) (entering a "cautionary note" that CUE does not mean that the same issue may be endlessly reviewed; that there is finality in veterans' benefits jurisprudence; and that once CUE is addressed it may not be raised again, it is res judicata).  See also Link v. West, 12 Vet. App. 39, 44 (1998) (citing Russell, 3 Vet. App. at 315) (stating that "under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again").

The previous RO rating decisions concerning the rating and effective date of the rating of the Veteran's service-connected migraine headaches were subsumed in the final January 2011 Board decision.  38 C.F.R. § 20.1104.  See Hazan v. Gober, 
10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.

As noted above, in the January 2011 decision, the Board granted a 50 percent disability rating for migraine headaches from December 16, 2003, the original date of claim for an increased rating.  In assigning this effective date, the Board specifically considered whether the 50 percent disability rating could be assigned even earlier, stating:

There is no medical or other competent and credible evidence in the file for the year immediately preceding the receipt of the December 16, 2003 claim.  So the higher 50 percent rating, even though granted, can only date back to the receipt of the claim.  See Harper v Brown, 10 Vet App 125, 126 (1997) discussing the three possible effective dates that may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1)), (2) if an increase in disability precedes the claim by a year or less, the date the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)), or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

The subsequent April 2011 RO rating decision, which merely implemented the Board's decision to increase the Veteran's disability rating for the service-connected migraine headaches from 30 to 50 percent effective December 16, 2003, specifically noted that the rating decision was made pursuant to the Board's January 2011 decision.  As such, there was no adjudication of any issue, or even of any related or ancillary question, in the April 2011 rating decision, as the RO did not have the authority to assign a rating or effective date contrary to the Board's order.  See Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (recognizing VA's administrative (RO)-judicial (BVA, appellate) review scheme, and declining to interpret a regulation in such a way that would, counter to that scheme, "oddly, permit an inferior [adjudicatory tribunal] to collaterally review the actions of a superior" appellate tribunal).  As no issue, or even a question of fact or law, was adjudicated in the April 2011 rating decision that merely implemented the Board's January 2011 decision, there was no specific error of fact or law that could be appealed via a NOD; therefore, there is no error of fact or law before the Board at this time.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed).  For these reasons, the Board finds that the purported April 2012 "NOD" is not a NOD, is of no legal significance, and as such, the Board does not have jurisdiction over the issue of an effective date earlier than December 16, 2003, for a 50 percent disability rating for migraine headaches.  The question of effective date the Veteran attempted to raise in April 2012 is precluded by the final January 2011 Board decision on the very same question of effective date of the 50 percent disability rating for migraine headaches.

The August 2012 Board decision purported to identify a specific error of fact or law that could be decided by the Board but failed to do so.  Further, the Board is in error in asserting there was an effective date question to be decided, and also was in error in issuing a Manlincon NOD order on effective date.  Specifically, the Board noted that the Veteran's representative had advanced that the Veteran was entitled to an effective date from one year immediately preceding the assigned December 16, 2003 effective date.  In other words, the representative argued that the Veteran was entitled to an earlier effective date under 38 C.F.R. § 3.400(o)(2).  As discussed above, the Board specifically considered the requirements of 38 C.F.R. § 3.400 in its January 2011 decision.  The Board is, therefore, outside limited exceptions such as a motion for reconsideration and/or a CUE motion, barred from once again considering the effective date issue for the service-connected migraine headaches under the principles of finality and res judicata.  

Finally, the Board has considered the application of the holding of the Court in Percy v. Shinseki, 23 Vet. App 37 (2009), as it relates to the instant decision.  In Percy, the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination' and '[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.'"  See also Manlincon, 12 Vet. App. at 240 (1999) (indicating that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction").

In Percy, the appellant had filed a timely NOD but failed to file a substantive appeal as to all of the issues on appeal.  Percy, 23 Vet. App. at 38.  As the Court found the filing of a substantive appeal was permissive, the filing of the mandatory NOD allowed the Board to assume jurisdiction of the issues not included in the original substantive appeal.  Id. at 46-47.  The instant matter is distinguishable from Percy in that the Board, as discussed above, has found there is no jurisdiction-conferring NOD.  Despite what the August 2012 Board decision and July 2014 advisory email may indicate, the Board is not permitted to waive the jurisdictional-conferring NOD requirement.  See Manlincon, 12 Vet. App. at 240.

As the Board has found that it does not have jurisdiction over the issue of an effective date earlier than December 16, 2003 for a 50 percent disability rating for migraine headaches, due to the absence of a question of fact or law before it, the Board must consider whether denial or dismissal of the claim is the appropriate remedy.  Per the above discussion, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(3).  In cases where the Board finds that a claim has no legal merit, the Board does not reach the true merits of the underlying claim, and the Court has indicated that the remedy is to either deny or dismiss (terminate) the claim/appeal.  See Sabonis, 6 Vet. App. at 430 ("where the law and not the evidence is dispositive, the claim should be denied or the appeal to the BVA terminated because of the absence of legal merit or the lack of entitlement under the law").  In Gibson v. Peake, 22 Vet. App. 11, 20 (2007), a case in which the appeal arose from a RO finding of an untimely filed substantive appeal, the only suggested remedy by the Court was dismissal by the Board.  

Jurisdictional "dismissal" or "denial" has the same effect: it ends the claim.  See Canady v. Nicholson, 20 Vet. App. 393, 404 (2006) ("denial of relief and dismissal of the case" both end the claim; recognizing that dismissal with prejudice is a final decision); see also Sabonis, 6 Vet. App. at 43; Fenderson v. West, 12 Vet. App. 119, 130 (Court upheld the Board's finding that, because the veteran never filed a substantive appeal with respect to specific issues, "these issues are not before the Board").  As the Board lacks jurisdiction to consider the merits of the issue of an effective date earlier than December 16, 2003 for a 50 percent disability rating for migraine headaches, the instant decision does not address the issue's merits, and the Board finds that dismissal of the issue is the appropriate remedy.   

In summary, the April 2011 RO rating decision effectuating the January 2011 Board decision was not an adjudication of any issue, and there was no specific error of fact or law that could be appealed via a NOD.  As such, the April 2012 "NOD" purporting to appeal the effective date "assigned" in the April 2011 rating decision (which actually was assigned by the Board in its January 2011 decision) is invalid on its face.  Further, even if the Board were to accept the April 2012 "NOD" as valid, the Board is still barred from considering the issue of an effective date earlier than December 16, 2003 for a 50 percent disability rating for migraine headaches, other than under certain limited circumstances not relevant to the instant decision, under the principles of finality and res judicata.  As such, the appeal for an effective date earlier than December 16, 2003 for a 50 percent disability rating for migraine headaches, is without legal merit and must be denied.  See Sabonis, 6 Vet. App. at 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Service Connection for a Neurological Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky, v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  

In the instant matter, the Veteran is seeking service connection for a neurological disability, to include symptoms of blackouts, syncope, and memory loss.  As the Veteran does not have a current diagnosis of a neurological disability (other than the already service-connected migraine headaches), there is no need to consider whether such a neurological disability is a "chronic disease" (other organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a) (2014).  As such, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply to the instant decision.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that he has symptoms of blackouts, syncope, and memory loss which are related to a neurological disability separate from the service-connected migraine headaches, or are related to any other service-connected disability.

In January 2002, the Veteran received a service separation examination.  At the conclusion of the examination, the only neurological disability the Veteran was diagnosed with was migraine headaches with residuals.  The examination report reflects that the headache symptoms included pain, nausea, and photophobia.  There were no neurological or focal deficits.  Cranial nerves II through XII were grossly intact.

A VA neurological examination for compensation purposes was conducted in January 2004.  The examination report reflects that the Veteran advanced having severe headaches, which spread throughout the top of the head, and back pain.  Upon examination the Veteran was alert and oriented to person, place, and time.  His speech was coherent, intact, and fluent.  Cranial nerves II through XII were intact.  At the conclusion of the examination, the Veteran was diagnosed with posttraumatic headache disorder (tension headaches) and middorsal strain.  

A May 2004 private neurological treatment record reflects that the Veteran reported severe headaches, memory loss, blackouts, weakness in the limbs, and blurry vision.  Some headaches were accompanied by photophobia and vomiting, with no visual, sensory, or motor aura.  Four or five times per year the Veteran reported he would experience vertigo and blackout spells.  Upon examination the Veteran was alert, oriented, and had intact higher cortical functioning.  Cranial nerves II through XII and fundi revealed good venous pulsations.  At the conclusion of the examination, the Veteran was diagnosed with migraine with aura.  It was noted that an underlying epileptic convulsive activity needed to be excluded, but that this seemed less likely.  Subsequent magnetic resonance imaging (MRI) and electroencephalogram (EEG) reports reflected that the brain was normal.  Private treatment records from June 2004, August 2004, September 2004, November 2004, March 2005, October 2005, and November 2005 convey similar findings.  

The report from a November 2005 VA neurological disorder examination conveys that the Veteran reported symptoms of headaches, dizziness, and back pain.  He also advanced additional headache symptoms of occasional vertigo, photophobia, phonophobia, and nausea with no vomiting.  The findings of the VA examiner were similar to that recorded in the January 2004 VA examination, except that the Veteran was diagnosed with chronic migraine headaches, middorsal strain, and benign positional vertigo.  

The next VA neurological examination took place in June 2010.  The record reflects that the Veteran advanced persistent head pain with more severe pain three to four times per week.  Other symptoms included nausea, vomiting, and lightheadedness.  Upon examination the Veteran had a normal mental status, the cerebellar examination was normal, and there was no evidence of chorea.  The Veteran was diagnosed with headaches.  

A general medical examination was conducted in May 2011.  Again the Veteran reported symptoms of head pain, nausea, vomiting, and light headedness.  Neurologic examination revealed normal coordination, orientation, and speech.  Cranial nerve function was normal on both the right and left sides.  When discussing employment, the Veteran noted that he had missed work due to headaches, memory disturbance, and difficulty concentrating.  At the conclusion of the examination the Veteran was diagnosed with thoracic sprain and headaches. 

The Veteran received another VA general medicine examination in January 2012 for purposes of determining employability.  Most relevant to the instant decision, the VA examiner noted that the Veteran's headaches were not consistent with migraine with aura.  Further, it was noted that the Veteran "stated he is unable to work because of a memory disturbance of unknown etiology."  

Finally, the Veteran received a neurological examination in May 2012.  The examination report notes that the Veteran's headache symptoms included constant head pain, pulsating or throbbing head pain, pain on both sides of the head, nausea, vomiting, sensitivity to light, and changes in vision.  No separate disability of the central nervous system was identified.  At the conclusion of the examination, the VA examiner opined that there was no medical documentation to support a finding of a neurological disability other than headache.  As reason therefore, the VA examiner noted that all studies performed since the in-service electrical accident which resulted in the migraine headache disability, including CAT scan, MRI, and EEG reports, have been normal.  Further, service treatment records and post-service private treatment records do not reflect any such separate neurological disability.

The Board has considered the Veteran's contention that the reported symptoms of blackouts, syncope, and memory loss are due to a neurological disability other than the service-connected migraine headaches.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms and to report a contemporaneous medical diagnosis told to him by a doctor.  See Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  Although lay persons are competent to provide opinions on some medical questions, see Kahana v. Shinseki, 24 Vet. App. 428, 439-440 (2011), the diagnosis, etiology, onset, and differentiation of separate neurological disabilities falls outside the realm of common knowledge of the Veteran in this case.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Kahana at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Some medical issues require specialized training and testing for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  The Veteran has not advanced that he has the necessary qualifications and/or education to render such an opinion.

Here, diagnosis of a neurological disability is a medically complex process.  Special knowledge of the nervous system is required, and dedicated medical equipment must be employed to rule out other potential etiologies.  The Veteran does not have the knowledge and abilities required to identify specific neurological disabilities.  Further, while the Veteran can identify symptoms such as blackouts and memory loss, such observable symptoms overlap with many other disabilities; here, in particular, the service-connected migraine headaches.  As such, while the Board has given serious consideration to the Veteran's contention that the reported symptoms of blackouts, syncope, and memory loss are due to a neurological disability other than the service-connected migraine headaches, for the aforementioned reasons, the Board finds that the Veteran is not competent to render such a diagnosis.  

The Board notes that the VA examiner at the November 2005 VA examination diagnosed the Veteran with "benign positional vertigo."  Vertigo may result from diseases of the internal ear or may be due to disturbances of the vestibular centers or pathways in the central nervous system.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2051 (32nd ed. 2012).  Benign paroxysmal positional vertigo manifests as recurrent brief periods of positional vertigo and nystagmus occurring when the head is placed in certain positions such as with one ear down.  It is due to otolithiasis that causes exaggerated movement of the endolymph.  Id.  An otolith is a calcareous mass in the internal ear.  Id. at 1351.  As such, this type of vertigo is not one related to the central nervous system, but rather, the internal ear.  Such a finding is supported by the fact that no VA examiner or private examiner has diagnosed the Veteran with a separate vertigo disability caused by damage to the central nervous system.  As such, a diagnosis of benign positional vertigo cannot be used to support a claim of service connection for a neurological disability.      

The weight of the evidence demonstrates no current neurological disability, other than migraine headaches, which may be entitled to service connection.  The evidence reflects that the observed symptomatology is either already encompassed by one or more service-connected disabilities, or is related to a non-neurological disability (benign positional vertigo).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a separate neurological disability which may be entitled to service connection, and the issues must be denied.  Because the preponderance of the evidence is against the issue, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The issue of an effective date earlier than December 16, 2003 for a 50 percent disability rating for migraine headaches, being without legal merit, is dismissed.

Service connection for a neurological disability, to include symptoms of blackouts, syncope, and memory loss, is denied.


REMAND

Service Connection for a Left Shoulder Disability

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A January 2000 service treatment record notes that a door the Veteran was repairing fell on him when he turned his back.  The treatment record reflects that the Veteran was struck on the lower back; however, additional evidence of record reflects that the Veteran has advanced to VA and to private physicians that the door also struck his left shoulder, which he believes has led to recurring left shoulder pain.  Alternatively, in a November 2014 brief, the Veteran's representative advanced that the Veteran injured his left shoulder while playing "wallyball" on base, and that he was transported to a local hospital for treatment.  Considering the evidence of record, the Board finds that a VA examination and opinion is necessary to help determine whether the Veteran has a current left shoulder disability, and if so, whether such disability is related to service. 

Service Connection for PTSD

In an October 9, 2013 rating decision, the RO denied service connection for PTSD.  The Veteran subsequently filed a timely NOD on October 2, 2014.  A SOC has not yet been issued as to the issue of service connection for PTSD.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon, 12 Vet. App. at 240-241.

TDIU

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.

Pursuant to the August 2012 Board decision, as to the issue of entitlement to a TDIU, on remand the RO was to readjudicate the issue of entitlement to a TDIU in light of any additional evidence gathered on appeal.  As noted by the Veteran's representative in the November 2014 brief, to date, no such adjudication has occurred.  As the issue of entitlement to a TDIU has not yet been readjudicated by the AOJ/RO, the remand directives of the August 2012 Board decision have not been complied with, and a remand is necessary for readjudication and, if necessary, the issuance of a supplemental statement of the case (SSOC) concerning the issue of entitlement to a TDIU.

Further, in a statement received in January 2013, the Veteran advanced that PTSD is one of the disabilities contributing to unemployability.  As such, the issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for PTSD, and adjudication of entitlement to a TDIU must be deferred pending remand for the issuance of a SOC.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Outstanding Documents

VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  As discussed above, the Veteran has advanced that he injured his left shoulder playing "wallyball" during service, and that he was subsequently transported to a "local hospital."  VA should ask the Veteran to identify this hospital, and attempt to obtain any existing medical records related to this reported injury still in the possession of the hospital.  Further, on remand the AOJ should obtain any outstanding VA treatment records for the period on and after September 2013.


Accordingly, the issues of entitlement to a TDIU and service connection for a left shoulder disability and PTSD are REMANDED for the following action:

1.  The AOJ should request that the Veteran provide information concerning the hospital at which he received treatment for a left shoulder injury in service, and then contact the appropriate custodian to request a copy of any existing medical records related to the accident.  If such records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2. Associate with the record any identified VA treatment records pertaining to the treatment of the Veteran's left shoulder or PTSD, for the period on and after September 2013.

3.  Then, schedule the Veteran for the appropriate VA examination in order to assist in determining the current nature and etiology of any diagnosed left shoulder disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

a)  Does the Veteran have a currently diagnosed left shoulder disability?

b)  Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed left shoulder disability had its onset during a period of active service, including as due to a door falling on the Veteran in service and/or the Veteran's reported sporting accident?

4.  Issue a SOC which addresses the issue of service connection for PTSD.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects an appeal.

5.  Then readjudicate the issues of entitlement to a TDIU and service connection for a left shoulder disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


